                                                                                r v     j
                                                                                            •►Vk '»• 1 » I


                IN THE UNITED          STATES    DISTRICT   COURT   FOR
                      THE SOUTHERN DISTRICT OF GEORGIA                   2019 JliL-? PM |: 50
                                 SAVANNAH       DIVISION


UNITED   STATES       OF AMERICA,                                           5>0-.fl$T. OF OA.


V.                                                    Case    No.   CR417-257


ELWOOD MANOR,


                      Defendant




      Dwight T. Feemster counsel of record for defendant Elwood

Manor in the above-styled case has moved for leave of absence.                        The

Court is mindful that personal and professional obligations require

the   absence    of    counsel    on    occasion.   The    Court,   however,     cannot


accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward;                    all discovery shall

proceed, status conferences, pretrial conferences, and                     trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


                                 - -Si,®
      SO ORDERED this            ^ day of July 2019.



                                          WILLIAM T. MOORE,'^JR.,          JUDGE
                                          UNITED    STATES    DISTRICT     COURT
                                          SOUTHERN DISTRICT         OF   GEORGIA
